Filed 9/7/16 P. v. Sutton CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                         COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                                STATE OF CALIFORNIA



THE PEOPLE,                                                         D069570

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD262287)

COLINESHA RENEE SUTTON ,

         Defendant and Appellant.


                   APPEAL from a judgment of the Superior Court of San Diego County,

Polly H. Shamoon, Judge. Affirmed.



         Forest M. Wilkerson, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

         Colinesha Renee Sutton appeals from a judgment following her guilty plea to a

single count of felony child abuse (Pen. Code, § 273a, subd. (a).)1 Appointed appellate



1        All further statutory references are to the Penal Code.
counsel filed a brief presenting no argument for reversal, but inviting this court to review

the record for error in accordance with People v. Wende (1979) 25 Cal. 3d 436 (Wende).

Sutton has not responded to our invitation to file a supplemental brief. After having

independently reviewed the entire record for error as required by Anders v. California

(1967) 386 U.S. 738 (Anders) and Wende, we affirm.

                                              I

                   FACTUAL AND PROCEDURAL BACKGROUND

       Beginning in 2012, Child Protective Services conducted an investigation into child

abuse by Sutton against her three children, involving multiple instances of physical abuse

and neglect.2 Sutton was charged on May 29, 2015, as follows: (1) two counts of felony

child abuse (§ 273a, subd. (a); counts 1 & 2), with different children named as victims in

each count; and (2) one count of corporal injury upon a child (§ 273(d), subd. (a);

count 3), with a third child named as the victim.

       On October 7, 2015, Sutton pled guilty to count 1, and the People dismissed the

remaining counts. The guilty plea form that Sutton signed included a stipulation to a

sentence between two and four years. As the basis for the guilty plea, Sutton admitted

that she willfully permitted her child to be placed in a situation that endangered his

physical and mental health and could have resulted in great bodily injury. The trial court

imposed a prison sentence of four years.




2       We base our brief factual description on the probation officer's report, which
details the abuse and neglect against the three children.
                                              2
       Sutton filed a notice of appeal, specifying that the appeal was based on the

sentence or other matters occurring after the guilty plea.

                                             II

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the trial court. Counsel presented no argument for reversal but invited this

court to review the record for error in accordance with Wende, supra, 25 Cal. 3d 436.

         Counsel has identified the following issues that "might arguably support the

appeal" (Anders, supra, 386 U.S. at p. 744): "Did the court abuse its discretion by

sentencing appellant to a four-year prison term instead of a two-year term?"

       After we received counsel's brief, we gave Sutton an opportunity to file a

supplemental brief, but Sutton did not respond.

       A review of the record pursuant to Wende, supra, 25 Cal. 3d 436, and Anders,

supra, 386 U.S. 738, including the issue suggested by counsel, has disclosed no

reasonably arguable appellate issue. Sutton has been adequately represented by counsel

on this appeal.




                                             3
                                     DISPOSITION

      The judgment is affirmed.



                                                                                IRION, J.

WE CONCUR:



NARES, Acting P.J.



PRAGER, J.*




*       Judge of the San Diego Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                            4